Citation Nr: 0520751	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  01-09 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability, 
claimed as secondary to service-connected residuals of a 
right ankle facture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1974 to November 1977 and from June 1978 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for a low back disability, 
claimed to be secondary to a service-connected right ankle 
disorder.  The veteran perfected an appeal of that decision.  

In May 2005, the veteran appeared at a travel Board hearing 
conducted at the RO before the undersigned.  The transcript 
of that hearing has been associated with the claims file, and 
the case is ready for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
2002).

In June 2000, the veteran underwent VA orthopedic examination 
for the purpose of determining whether he has a current low 
back disorder that could be attributed to his service-
connected right ankle disability.  Following examination, the 
physician's pertinent impressions were residuals of ankle 
fracture and a history of low back pain of uncertain 
etiology.  The examiner stated that he simply did not have 
enough medical information to state that the veteran's lower 
back disorder was secondary to his right ankle.  A VA 
neurological evaluation was recommended for evaluation of "a 
possible incomplete dropfoot on the right."  The orthopedic 
examiner did not have the benefit of a review of the 
veteran's claims file in making this assessment.  

The veteran underwent neurology examination in September 
2000.  Again, there was no indication that the examiner had 
the benefit of a review of the veteran's claims file.  
Following examination, the neurologist concluded that she was 
not currently able to relate the veteran's partial right foot 
drop to L5 radiculopathy, since a previous Magnetic Resonance 
Imaging (MRI) scan of the lumbar spine, dated in October 
1999, was normal.   

Subsequent to these examinations, the veteran submitted a 
written statement from a private physician, R.M.S., M.D., 
dated in November 2001.  In that statement, Dr. R.M.S. opined 
that the veteran's chronic limp caused by his right ankle 
disorder was at least in part responsible for his chronic 
lumbar sprain/strain.  

At his hearing before the Board, the veteran submitted a 
similar opinion letter to the one noted above from 
Dr. R.M.S., this one dated in May 2004.  The veteran 
testified at his hearing that he has received ongoing 
treatment from Dr. R.M.S. for approximately three years.  
Based upon the foregoing letters, the length of treatment may 
be longer.  In any event, no effort has been made to obtain 
these specifically identified current treatment records from 
Dr. R.M.S.  It is incumbent upon VA to assist the veteran in 
obtaining treatment records and medical evidence, the 
possible location of which has been specifically identified 
by the veteran, in order to fully determine the etiology of 
the disability at issue.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  

Secondly, VA's duty to assist the claimant while developing 
his claim, pursuant to 38 U.S.C.A. § 5103A (West 2002), 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2003) 
provides further that "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist ... includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for appropriate further 
examinations is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).

In that regard, the Board notes that the opinion of Dr. 
R.M.S. brings into application in the disposition of the 
veteran's claim, the holding of the U.S. Court of Appeals for 
Veterans Claims (Court or CAVC) in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In Allen, the CAVC held that "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  Dr. 
R.M.S. suggests that, at the very least, such aggravation is 
taking place between the veteran's service-connected right 
ankle disorder and his back disorder.  

Finally, the Board notes that the most recent treatment 
records in the claims file are dated in December 2003.  These 
records were obtained in conjunction with the securing of the 
veteran's Social Security Administration (SSA) records.  The 
Board finds that it would be essential to the development of 
the veteran's claim to obtain all of his most recent 
treatment records, in addition to the treatment records of 
Dr. R.M.S.  38 U.S.C.A. § 5103 (West 2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a) (2004).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After obtaining all necessary 
authorizations and releases, the AMC 
should attempt to obtain copies of the 
veteran's treatment records from his 
physician, Dr. R.M.S., and copies of any 
treatment records, regardless of the 
source, from any health care provider who 
has treated the veteran for low back or 
right ankle disability since December 
2003, the date of the most recent 
treatment records in the claims file.  
All records obtained should be associated 
with the claims file.

3.  After any additional evidence has 
been obtained and associated with the 
file, the AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an appropriate physician trained in 
the diagnosis and treatment of ankle and 
back disabilities for the limited purpose 
of determining whether his low back 
disability, if found, bears any 
relationship to his service-connected 
right ankle disorder by way of etiology 
or permanent aggravation. 

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.
The examiner must address the 
following medical questions:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that the veteran's low back 
disability, if found, is related by 
etiology to his right ankle disorder, 
and if so, can the relationship be 
deemed to be permanent?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

If no such etiology relationship can be 
found on an as likely as not basis, the 
examiner should offer an opinion as to 
whether the veteran's low back disability 
has been aggravated to a permanent degree 
by his service-connected right ankle 
disorder.  If it is determined that the 
veteran's low back disability has been 
aggravated by his ankle disorder, the 
examiner should offer the following 
assessments to the best of his or her 
ability using the medical evidence in the 
claims folder:

(1)  the baseline for the low back 
aggravated condition (level of disability 
existing prior to the aggravation 
process);

(2)  the level of additional low back 
disability considered to be proximately 
due to the service-connected right ankle 
disorder; and 

(3)  an opinion as to whether the 
aggravation is temporary or permanent.  

A complete rationale for any opinion 
expressed is requested.  

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  

In particular, the AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examination, the AMC should readjudicate 
the claim of entitlement to service 
connection for a low back disability 
claimed as secondary to the service-
connected right ankle disorder.  The 
holding in Allen v. Brown, 7 Vet. App. 
439, 448 (1995) should be specifically 
considered.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


